Title: Alexis Marie Rochon to Thomas Jefferson, 7 August 1812
From: Rochon, Alexis Marie
To: Jefferson, Thomas


          
            Monsieur Paris le 6 7 aout 1812
            J avois eu L’honneur de vous adresser un Exemplaire de mes voyages par le moyen de M. Short qui n’a cessé dans toutes les circonstances de me donner des marques d’une veritable affection. celle que vous m’avez temoigné Monsieur, m’est toujours Presente et je n’aurois pas manqué de vous En temoigner plutot ma Reconnaissance Sans votre nomination à L’Eminente place de Président des Etats unis: mais cet homage auroit alors paru appartenir plus particulierement au Pouvoir Suprême qu’à L’ami des hommes car c’est ainsi que nous nommons le philosophe qui nous a donné tant de marques d’interet Je me Rapelle que vous me proposates de vous accompagner en Amerique pour former aux Etats unis un Etablissement Monetaire et cest par ce motif que J’ai Remis a M L’Escalier un manuscrit Sur ce Sujet que Jaurois desiré qui fut traduit et imprimé S’il peut etre de quelque utilité à un peuple que Je venere et pour Le quel il est impossible de ne pas concevoir la plus grande admiration. c’est dans ces Sentimens que J ai été pour ainsi dire Elevé a Passy ou Je n’ai pas passer un jour Sans m’Entretenir ou avec vous Monsieur ou avec vos Collegues de tout cequi concernoit Le pays que vous avez Si Sagement gouverné. Je Scais que votre Excessive Modestie ne Sarrange pas des Eloges que l’on est forcé de donner à votre paternelle administration mais Je vous l’avoue il faut que Je cesse de m’entretenir avec vous ou Je me vois forcé de vous payer le tribut d’Eloge que Je n’ai Si long tems Retenue que par ce qu’occupant la premiere place de l’Etat. tout ce qu’on pouvoit vous mander alors avoit un peu lair de la flatterie et J’ai appris à vôtre Ecole à ne pas laimer ainsi qu’a celle du Bonhomme Richard.
            Je suis avec Respect Monsieur Vôtre très humble et très obeissant ServiteurRochonMembre de L’institut de france et du comité consultatif des arts et manufactures
          
          
          
         
          Editors’ Translation
          
            Sir Paris 7 August 1812
            I had the honor of sending you a copy of my travels through Mr. Short, who never ceased in all circumstances to show me signs of true affection. Yours, Sir, is always present in my mind, and I would not have failed to acknowledge it sooner, had it not been for your nomination to the eminent office of president of the United States. My respects would have appeared then to be directed more particularly to the supreme power than to mankind’s friend, for such is the name we have given to the philosopher who has shown so much interest in us. I recall your proposal that I accompany you to America to establish a monetary agency in the United States, and for this reason I gave Mr. Lescallier a manuscript on that topic, with the wish that it be translated and printed, so that it can be of some use to a people that I revere and for whom one can only entertain the highest admiration. With these sentiments I was raised—so to speak—in Passy, where I have not spent a day without conversing either with you, Sir, or with your colleagues about everything that concerned the country you so wisely governed. I know that your excessive modesty allows no room for the praise that one is bound to give to your fatherly leadership. My only choices, however, are to cease conversing with you altogether or pay a tribute that I have withheld so long only because you occupied the highest office in the government. Anything sent to you at that time would have had an air of flattery, which I have learned to dislike from your example and that of Poor Richard.
            I am with respect, Sir, your very humble and very obedient servantRochonMember of the Institut de France and of the consulting committee of arts and manufactures
          
        